     Case 2:19-cv-05991-KS Document 20 Filed 06/25/20 Page 1 of 23 Page ID #:1045




 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
         JAMES S.C.,1                      ) NO. CV 19-5991-KS
11                                         )
                             Plaintiff,
12                 v.                      )
                                           ) MEMORANDUM OPINION AND ORDER
13                                         )
         ANDREW M. SAUL, Commissioner )
14
         of Social Security,               )
15                           Defendant.    )
16       _________________________________ )
17
18                                                INTRODUCTION
19
20             Plaintiff filed a Complaint on July 11, 2019, seeking review of the denial of his
21       application for Supplemental Security Income (“SSI”) pursuant to Title XVI of the Social
22       Security Act. (Dkt. No. 1.) The parties have consented, pursuant to 28 U.S.C. § 636(c), to
23       proceed before the undersigned United States Magistrate Judge. (Dkt. Nos. 11, 12.) On April
24       27, 2020, the parties filed a Joint Stipulation. (Dkt. No. 19 (“Joint Stip.”).) Plaintiff seeks an
25       order reversing the Commissioner’s decision with an award of disability benefits or, in the
26
27   1
        Plaintiff’s name is partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
     recommendation of the Committee on Court Administration and Case Management of the Judicial Conference of the United
28   States.

                                                              1
     Case 2:19-cv-05991-KS Document 20 Filed 06/25/20 Page 2 of 23 Page ID #:1046




 1   alternative, a remand for further proceedings. (Joint Stip. at 34.) The Commissioner requests
 2   that the ALJ’s decision be affirmed or, in the alternative, that the matter be remanded for
 3   further proceedings. (Id. at 34-35.) The Court has taken the matter under submission without
 4   oral argument.
 5
 6                       SUMMARY OF ADMINISTRATIVE PROCEEDINGS
 7
 8          Plaintiff was born on August 4, 1995. (Administrative Record (“AR”) 172.) On August
 9   1, 2003, the Commissioner determined that Plaintiff was disabled as of June 4, 2003 (AR 160),
10   based on the medically determinable impairment of splenomegaly (AR 162). On May 14,
11   2014, the Commissioner determined that Plaintiff was no longer disabled as of May 1, 2014,
12   and that determination was upheld on reconsideration by a State Agency Disability Hearing
13   Officer. (AR 160.) On July 29, 2016, an Administrative Law Judge (“ALJ”) issued an
14   unfavorable decision concluding that Plaintiff’s disability ended on May 1, 2014. (AR 160-
15   67.) On August 11, 2017, the Appeals Council dismissed Plaintiff’s request for review, upon
16   his request to withdraw it. (AR 198-200.)
17
18          In the interim, on August 8, 2016, Plaintiff protectively filed an application for SSI (AR
19   15, 173, 185), the subject of this action. Plaintiff alleged disability beginning on October 1,
20   2001 because of “Auto-immune; [thrombocytopenia]; hepatosplenomegaly; [Spondylosis];
21   [Rheumatoid] arthritis; COPD; [Interstitial] lung fibrosis; Alpha-1 [antitrypsin]; Scoliosis; and
22   Cyanosis.” (AR 185-86; see also AR 173-74.)2 After the Commissioner denied Plaintiff’s
23   application initially (AR 172) and on reconsideration (AR 184), Plaintiff requested a hearing
24   (AR 217-19).
25   ///
26
27
     2
            Plaintiff was 21 years old on his protective application date (AR 23) and thus met the agency’s definition of a
28   younger person. See 20 C.F.R. § 416.963(c).

                                                              2
     Case 2:19-cv-05991-KS Document 20 Filed 06/25/20 Page 3 of 23 Page ID #:1047




 1         At a hearing held on June 6, 2018, at which Plaintiff appeared with counsel, an ALJ
 2   heard testimony from Plaintiff, Plaintiff’s mother, and a vocational expert. (AR 66-118.) At
 3   a supplemental hearing held on January 30, 2019, at which Plaintiff appeared with counsel,
 4   the ALJ heard testimony from a medical expert. (AR 33-65.) On February 21, 2019, the ALJ
 5   issued an unfavorable decision denying Plaintiff’s application for SSI. (AR 15-25.) On May
 6   23, 2019, the Appeals Council denied Plaintiff’s request for review. (AR 1-6.)
 7
 8                      SUMMARY OF ADMINISTRATIVE DECISION
 9
10         As an initial matter, the ALJ found that the presumption of continuing non-disability
11   arising from the prior ALJ’s decision had been rebutted because of updated opinion evidence.
12   (AR 15.) The ALJ then made the following findings under the five-step sequential evaluation
13   process. At step one, the ALJ found that Plaintiff had not engaged in substantial gainful
14   activity since his application date of August 8, 2016. (AR 17.) At step two, the ALJ found
15   that Plaintiff had the following severe impairments: “spinal disorder, asthma, alpha 1
16   antitrypsin (A1AT) deficiency carrier, thrombocytopenia, nonalcoholic liver disease,
17   splenomegaly, hypothyroidism (20 C.F.R. § 416.920(c)).” (AR 18.) At step three, the ALJ
18   found that Plaintiff did not have an impairment or combination of impairments that met or
19   medically equaled the severity of any impairments listed in 20 C.F.R. Part 404, Subpart P,
20   Appendix 1 (20 C.F.R. §§ 416.920(d), 416.925, and 416.926). (AR 18.) The ALJ then
21   determined that Plaintiff had the residual functional capacity (“RFC”) to perform “light work”
22   and was “further limited to no more than frequent postural activity, but no more than
23   occasional stooping” and “no more than occasional exposure to pulmonary irritants,
24   unprotected heights, or dangerous machinery.” (AR 19.) At step four, the ALJ found that
25   Plaintiff had no past relevant work. (AR 23.) At step five, the ALJ relied on the vocational
26   expert’s testimony to find that Plaintiff could perform other work in the national economy, in
27   the occupations of office helper, sales attendant, and “marker, retail trade.”      (AR 24.)
28

                                                  3
     Case 2:19-cv-05991-KS Document 20 Filed 06/25/20 Page 4 of 23 Page ID #:1048




 1   Accordingly, the ALJ concluded that Plaintiff was not disabled within the meaning of the
 2   Social Security Act. (AR 25.)
 3
 4                                    STANDARD OF REVIEW
 5
 6         Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to determine
 7   whether it is free from legal error and supported by substantial evidence in the record as a
 8   whole. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). “Substantial evidence is ‘more than
 9   a mere scintilla but less than a preponderance; it is such relevant evidence as a reasonable mind
10   might accept as adequate to support a conclusion.’” Gutierrez v. Comm’r of Soc. Sec., 740
11   F.3d 519, 522-23 (9th Cir. 2014) (citations omitted). “Even when the evidence is susceptible
12   to more than one rational interpretation, we must uphold the ALJ’s findings if they are
13   supported by inferences reasonably drawn from the record.” Molina v. Astrue, 674 F.3d 1104,
14   1111 (9th Cir. 2012) (citation omitted).
15
16         Although this Court cannot substitute its discretion for the Commissioner’s, the Court
17   nonetheless must review the record as a whole, “weighing both the evidence that supports and
18   the evidence that detracts from the Commissioner’s conclusion.” Lingenfelter v. Astrue, 504
19   F.3d 1028, 1035 (9th Cir. 2007) (citation omitted); Desrosiers v. Sec’y of Health & Human
20   Servs., 846 F.2d 573, 576 (9th Cir. 1988) (citation omitted). “The ALJ is responsible for
21   determining credibility, resolving conflicts in medical testimony, and for resolving
22   ambiguities.” Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995) (citation omitted).
23
24         The Court will uphold the Commissioner’s decision when the evidence is susceptible to
25   more than one rational interpretation. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005)
26   (citation omitted). However, the Court may review only the reasons stated by the ALJ in his
27   decision “and may not affirm the ALJ on a ground upon which he did not rely.” Orn, 495 F.3d
28   at 630 (citing Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003)). The Court will not

                                                    4
     Case 2:19-cv-05991-KS Document 20 Filed 06/25/20 Page 5 of 23 Page ID #:1049




 1   reverse the Commissioner’s decision if it is based on harmless error, which exists if the error
 2   is “‘inconsequential to the ultimate nondisability determination,’ or that, despite the legal error,
 3   ‘the agency’s path may reasonably be discerned.’” Brown-Hunter v. Colvin, 806 F.3d 487,
 4   492 (9th Cir. 2015) (citations omitted).
 5
 6                                            DISCUSSION
 7
 8         The parties raise four issues: (1) whether the ALJ supported an adverse assessment of
 9   Plaintiff’s subjective symptom testimony and the third party statement with substantial
10   evidence; (2) whether the ALJ committed harmful legal error in the assessment of the medical
11   evidence; (3) whether the ALJ erred by not applying pertinent Social Security Rulings in the
12   written decision; and (4) whether the ALJ properly developed the record. (Joint Stip. at 3.)
13
14   I.    The ALJ Did Not Reversibly Err In Assessing The Testimony Of Plaintiff And His
15         Mother (Issue One).
16
17         In Issue One, Plaintiff contends that the ALJ did not properly evaluate Plaintiff’s
18   subjective symptom testimony and the lay witness testimony of Plaintiff’s mother. (Joint Stip.
19   at 3-7, 16-17.)
20
21         A.      Plaintiff’s Subjective Symptom Testimony.
22
23         An ALJ must make two findings in assessing a claimant’s pain or symptom allegations.
24   Social Security Ruling (“SSR”) 16-3P, 2017 WL 5180304, at *3; Treichler v. Comm’r of Soc.
25   Sec. Admin., 775 F.3d 1090, 1102 (9th Cir. 2014). “First, the ALJ must determine whether the
26   claimant has presented objective medical evidence of an underlying impairment which could
27   reasonably be expected to produce the pain or other symptoms alleged.” Treichler, 775 F.3d
28   at 1102 (citation omitted). “Second, if the claimant has produced that evidence, and the ALJ

                                                     5
     Case 2:19-cv-05991-KS Document 20 Filed 06/25/20 Page 6 of 23 Page ID #:1050




 1   has not determined that the claimant is malingering, the ALJ must provide specific, clear and
 2   convincing reasons for rejecting the claimant’s testimony regarding the severity of the
 3   claimant’s symptoms” and those reasons must be supported by substantial evidence in the
 4   record. Id.; see also Marsh v. Colvin, 792 F.3d 1170, 1174 n.2 (9th Cir. 2015). “A finding
 5   that a claimant’s testimony is not credible ‘must be sufficiently specific to allow a reviewing
 6   court to conclude the adjudicator rejected the claimant’s testimony on permissible grounds and
 7   did not arbitrarily discredit a claimant’s testimony regarding pain.’” Brown-Hunter, 806 F.3d
 8   487, 493 (9th Cir. 2015) (quoting Bunnell v. Sullivan, 947 F.2d 341, 345-46 (9th Cir. 1991)
 9   (en banc)).
10
11         Beginning on March 28, 2016, SSR 16-3P rescinded and superseded the
12   Commissioner’s prior rulings as to how the Commissioner will evaluate a claimant’s
13   statements regarding the intensity, persistence, and limiting effects of symptoms in disability
14   claims. See SSR 16-3P, 2017 WL 5180304, at *1. Because the ALJ’s decision in this case
15   was issued on February 21, 2019, it is governed by SSR 16-3P. See id. at *13 and n.27. In
16   pertinent part, SSR 16-3P eliminated the use of the term “credibility” and clarified that the
17   Commissioner’s subjective symptom evaluation “is not an examination of an individual’s
18   character.” SSR 16-3P, 2017 WL 5180304, at *2; see also Trevizo v. Berryhill, 871 F.3d 664,
19   678 n.5 (9th Cir. 2017). These changes are largely stylistic and are consistent in substance
20   with Ninth Circuit precedent that existed before the effective date of SSR16-3P. See Trevizo,
21   871 F.3d at 678 n.5.
22
23                 1.    Background.
24
25         Plaintiff testified about his conditions as follows. His A1AT deficiency interferes with
26   his liver and spleen. (AR 74.) He is tired “all day” and feels like he cannot do anything. (Id.)
27   He needs to lie down for two or three hours during the day. (AR 75.) He has a nodule in his
28   lung that makes it difficult to breathe. (Id.) He cannot walk very far, cannot climb more than

                                                   6
     Case 2:19-cv-05991-KS Document 20 Filed 06/25/20 Page 7 of 23 Page ID #:1051




 1   one flight of stairs, and cannot exercise. (AR 76.) He uses an inhaler every other day. (Id.)
 2   He has lower back pain that makes it difficult to bend or lift more than 10 pounds. (Id.) He
 3   does not sleep through the night. (AR 76-77.) He can walk for 5 or 10 minutes. (AR 77.) He
 4   takes medication for a thyroid issue, but he still has fatigue. (AR 78-79.) He has Raynaud’s
 5   phenomenon, which causes swelling in his fingers and feet. (AR 79.) He stays at home for
 6   most of the day. (AR 80.) Once a week, he goes to the library. (Id.) He has an enlarged
 7   spleen but takes no medication for it. (AR 80-81.) He could not perform a simple job that
 8   involved sitting at a table because he cannot sit for one position for too long and because his
 9   back hurts after 45 minutes. (AR 82.) He also would have problems with attendance because,
10   in the past, he missed a lot of school due to his issues. (Id.)
11
12                2.      Analysis.
13
14         The ALJ initially found that Plaintiff’s medically determinable impairments could
15   reasonably be expected to cause the alleged symptoms. (AR 20.) However, the ALJ next
16   found that Plaintiff’s statements concerning the intensity, persistence, and limiting effects of
17   these symptoms were not entirely consistent with the medical evidence and other evidence in
18   the record. (Id.) As support, the ALJ stated three reasons. (AR 20-21, 22.) As discussed
19   below, the ALJ stated clear and convincing reasons based on substantial evidence.
20
21                        a.     Partially consistent with the evidence of record.
22
23         First, the ALJ found that Plaintiff’s allegations were “partially consistent with the
24   evidence of record.” (AR 20.) An ALJ may reject a claimant’s subjective symptom allegations
25   because they are inconsistent with the objective medical evidence, so long as it is not the sole
26   reason. See, e.g., Burch, 400 F.3d at 681 (“Although lack of medical evidence cannot form
27   the sole basis for discounting pain testimony, it is a factor that the ALJ can consider in his
28   credibility analysis.”); Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (“While

                                                     7
     Case 2:19-cv-05991-KS Document 20 Filed 06/25/20 Page 8 of 23 Page ID #:1052




 1   subjective pain testimony cannot be rejected on the sole ground that it is not fully corroborated
 2   by objective medical evidence, the medical evidence is still a relevant factor in determining
 3   the severity of the claimant’s pain and its disabling effects.”).
 4
 5         The ALJ cited the following objective medical evidence. Plaintiff had a normal gait, “5
 6   out of 5” strength in his extremities, and the ability to exercise full range of motion of the
 7   lumber spine. (AR 20-21 [citing AR 803]). His leg pain likely was due to deconditioning
 8   rather than a medically determinable impairment. (AR 21 [citing AR 962].) Finally, his
 9   pulmonary function tests “generally reveal either normal functioning” or “very minimal”
10   change in diffusion capacity. (AR 21 [citing AR 661, 947-48].)
11
12         Plaintiff alleges that the objective medical evidence showed he had “a severely enlarged
13   spleen” and “a significant cardiac abnormality.” (Joint Stip. at 6.) As to the enlarged spleen,
14   the ALJ properly accounted for that condition by finding that Plaintiff’s splenomegaly was a
15   medically determinable impairment (AR 18), but then pointing to objective medical findings
16   showing that his strength and motion were normal or improved with physical therapy (AR 21).
17   As to the significant cardiac abnormality, the ALJ properly accounted for that condition by
18   pointing to evidence showing that Plaintiff’s transthoracic echocardiogram was normal. (AR
19   23 (citing AR 951, 953-56).) Thus, the ALJ properly accounted for the objective medical
20   evidence in stating a clear and convincing reason based on substantial evidence to discount
21   Plaintiff’s subjective allegations.
22
23                        b.     Responsiveness to physical therapy and treatment.
24
25         Second, the ALJ found that Plaintiff’s breathing condition was responsive to physical
26   therapy and treatment. (AR 21.) An ALJ may find that a claimant’s subjective symptom
27   allegations are undermined by evidence of treatment that has been effective. See Celaya v.
28   Halter, 332 F.3d 1177, 1181 (9th Cir. 2003) (finding that the ALJ “reasonably noted that the

                                                     8
     Case 2:19-cv-05991-KS Document 20 Filed 06/25/20 Page 9 of 23 Page ID #:1053




 1   underlying complaints upon which [the claimant’s] reports of pain were predicated had come
 2   under control”); see also Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir.
 3   2006) (“Impairments that can be controlled effectively with medication are not disabling for
 4   the purpose of determining eligibility for SSI benefits.”) (citing Odle v. Heckler, 707 F.2d 439,
 5   440 (9th Cir. 1983) (affirming a denial of benefits and noting that the claimant’s impairments
 6   were responsive to medication)); Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008)
 7   (holding that an ALJ reasonably pointed to the claimant’s admission that his diabetes was
 8   controlled by medication).
 9
10         The ALJ cited evidence that Plaintiff “demonstrated the ability to improve his exercise
11   capacity” after two months of physical therapy (AR 671), and that his airflow obstruction was
12   reversible with the use of a bronchodilator (AR 884). (AR 21.) This evidence permitted a
13   reasonable inference that, with appropriate treatment, Plaintiff’s breathing condition was not
14   as limiting as he alleged. Thus, this was a clear and convincing reason based on substantial
15   evidence to discount Plaintiff’s subjective allegations.
16
17                       c.       Conservative treatment.
18
19         Finally, the ALJ found that Plaintiff’s treatment history was not “consistent with the
20   degree of limitation alleged” (AR 21) and “has been highly conservative” (AR 22).
21   “[E]vidence of ‘conservative treatment’ is sufficient to discount a claimant’s testimony
22   regarding severity of an impairment.” Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007)
23   (citing Johnson v. Shalala, 60 F.3d 1428, 1434 (9th Cir. 1985)); see also Tommasetti, 533 F.3d
24   at 1040 (response to conservative treatment may undermine a claimant’s reports regarding the
25   disabling nature of his symptoms).
26
27         Here, the ALJ found that Plaintiff’s allegations were inconsistent with evidence that he
28   is “only using albuterol, a short-acting bronchodilator, on an as-needed basis” (AR 885) or

                                                    9
     Case 2:19-cv-05991-KS Document 20 Filed 06/25/20 Page 10 of 23 Page ID #:1054




 1    “sometimes not at all” (AR 949); “has not used a long-acting bronchodilator in over 12
 2    months” (AR 885); and has never “been hospitalized for respiratory reasons” (AR 752). (AR
 3    21.) Later in her decision, the ALJ similarly found Plaintiff’s allegations were inconsistent
 4    with evidence of “highly conservative” treatment, based on evidence showing that he used
 5    levothyroxine for hypothyroidism (AR 469), used an albuterol inhaler as needed for shortness
 6    of breath (AR 885), and did not require augmentation therapy for his A1AT deficiency (AR
 7    716, 730, 885). (AR 22.)
 8
 9          Evidence that Plaintiff used an inhaler only as needed, rarely, or sometimes not at all
10    permitted the ALJ to draw a reasonable inference that Plaintiff’s lung impairment was not as
11    serious as he alleged. See, e.g., Clark v. Astrue, 2012 WL 2320783, at *3 (C.D. Cal. June 19,
12    2012) (conservative treatment was a permissible basis to reject a claimant’s complaints
13    relating to breathing difficulties where the claimant used inhalers on an as needed basis and
14    was not hospitalized); Martinez v. Astrue, 2013 WL 663570, at *3 (C.D. Cal. Feb. 22, 2013)
15    (same where the claimant used an inhaler every two weeks); Rolston v. Colvin, 2015 WL
16    685162, at *12 (D. Ariz. Feb. 18, 2015) (same where the claimant’s treatment typically
17    resulted in a prescription of inhalers and recommendations to stay hydrated and quit smoking).
18    Moreover, evidence that Plaintiff did not need augmentation therapy permitted the ALJ to
19    draw a reasonable inference that Plaintiff’s A1AT deficiency was not as serious as he alleged.
20    Thus, this was a clear and convincing reason based on substantial evidence to discount
21    Plaintiff’s subjective allegations.
22
23          B.      Lay Witness Testimony of Plaintiff’s Mother.
24
25          “In determining whether a claimant is disabled, an ALJ must consider lay witness
26    testimony concerning a claimant’s ability to work.” Bruce v. Astrue, 557 F.3d 1113, 1115 (9th
27    Cir. 2009) (quoting Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1053 (9th Cir. 2006))
28    (internal quotation marks omitted). “Descriptions by friends and family members in a position

                                                   10
     Case 2:19-cv-05991-KS Document 20 Filed 06/25/20 Page 11 of 23 Page ID #:1055




 1    to observe a claimant’s symptoms and daily activities have routinely been treated as competent
 2    evidence.” Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987) (citing Bilby v. Schweiker,
 3    762 F.2d 716, 719 n.3 (9th Cir. 1985)). An ALJ is “required to consider and comment upon
 4    competent lay testimony, as it concerned how [a claimant’s] impairments impact his ability to
 5    work.” Bruce, 557 F.3d at 1115. An ALJ must “provide specific, germane reasons for
 6    discounting lay witness testimony.” Taylor v. Comm’r of Soc. Sec. Admin., 659 F.3d 1228,
 7    1234 (9th Cir. 2011).
 8
 9                 1.     Background.
10
11          Plaintiff’s mother, P.S.S., testified at the first administrative hearing about Plaintiff’s
12    condition. (AR 84.) In pertinent part, P.S.S. testified that Plaintiff spends most of the day in
13    bed (AR 85), that he has a heart problem called pulmonary hypertension (AR 87), that his liver
14    problem has become progressively worse and may require a liver transplant (id.), and that he
15    may only live to age 30 (AR 103). The ALJ did not credit this testimony:
16
17          [P.S.S.] made a number of statements that are wholly unsupported by the record.
18          She said that [Plaintiff] may eventually need a liver transplant and will be lucky
19          to live to 30 (Hearing Audio), whereas [Plaintiff’s] doctors have stated that
20          [Plaintiff] does not require even augmentation therapy, much less a liver
21          transplant [AR 883-85]. She said that [Plaintiff’s] fatigue and breathing problems
22          are caused by pulmonary hypertension, which is contradicted by the results of a
23          transthoracic echocardiogram [AR 951, 953-56].           As noted by Dr. Menz,
24          [Plaintiff’s] gastroenterologist, [P.S.S.’s] understanding of [Plaintiff’s] liver
25          disease is less than ideal [AR 818]. Because [P.S.S.’s] statements are not
26          supported by medical evidence, I give them minimal weight.
27
28    (AR 23.)

                                                    11
     Case 2:19-cv-05991-KS Document 20 Filed 06/25/20 Page 12 of 23 Page ID #:1056




 1                 2.     Analysis.
 2
 3          The ALJ assessment stated two specific, germane reasons for giving minimal weight to
 4    P.S.S.’s testimony. First, the ALJ identified inconsistencies between P.S.S.’s testimony and
 5    the medical evidence. (AR 23 (citing AR 883-85, 951, 953-56).) “‘Inconsistency with medical
 6    evidence’ is one reason that [the Ninth Circuit] has concluded is germane, Bayliss v. Barnhart,
 7    427 F.3d 1211, 1218 (9th Cir. 2005), although [the Ninth Circuit] has also concluded that ‘a
 8    lack of support from the overall medical evidence is . . . not a proper basis for disregarding
 9    [lay] observations,’ Diedrich v. Berryhill, 874 F.3d 634, 640 (9th Cir. 2017).” Burkett v. Saul,
10    806 F. App’x 509, 512-13 (9th Cir. 2020) (internal quotation marks omitted). The ALJ’s
11    reasoning reflected a permissible analysis under Bayliss rather than an impermissible analysis
12    under Diedrich. Despite the ALJ’s use of the word “unsupported,” the full context of the
13    ALJ’s reasoning reflects that the ALJ was relying on inconsistencies, rather than simply a lack
14    of support, to discount P.S.S.’s testimony. By citing medical evidence of Plaintiff’s liver and
15    heart conditions (AR 883-85, 951, 953-56) and concluding that such evidence “contradicted”
16    P.S.S.’s testimony (AR 23), the ALJ properly stated a specific, germane reason to give minimal
17    weight to the lay witness testimony.
18
19          Second, the ALJ noted that one of Plaintiff’s physicians had commented that P.S.S.’s
20    understanding of Plaintiff’s liver disease was less than ideal. (AR 23 (citing AR 818).) An
21    ALJ may reject a lay witness’s testimony when there is more reliable evidence from medical
22    professionals. See Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir. 2001) (holding that an ALJ
23    properly rejected the testimony of family members about a claimant’s fatigue when it was
24    inconsistent with a physician’s reports that were more persuasive). Thus, this reason also was
25    specific and germane to P.S.S.’s testimony.
26
27          Plaintiff contends that, even if P.S.S. was unqualified to diagnose Plaintiff’s heart and
28    liver conditions (because P.S.S. is not a health care professional), P.S.S. still was a competent

                                                    12
     Case 2:19-cv-05991-KS Document 20 Filed 06/25/20 Page 13 of 23 Page ID #:1057




 1    lay witness to Plaintiff’s symptoms. (Joint Stip. at 16.) A lay witness, while not competent to
 2    make medical diagnoses, is competent to describe a claimant’s symptoms. See Nguyen v.
 3    Chater, 100 F.3d 1462, 1467 (9th Cir. 1996). Here, however, the ALJ did not purport to
 4    dismiss P.S.S.’s testimony as incompetent because of her lack of qualifications. And contrary
 5    to Plaintiff’s contention, the ALJ’s two reasons went not only to P.S.S.’s testimony about
 6    Plaintiff’s diagnoses, but also to P.S.S.’s testimony about Plaintiff’s symptoms. The ALJ
 7    reasonably found that P.S.S.’s testimony about Plaintiff’s symptoms (e.g., that he would need
 8    a liver transplant and may not live beyond age 30) was contradicted by medical evidence
 9    showing that Plaintiff’s heart and liver conditions were not as serious as P.S.S. alleged and
10    that P.S.S’s understanding was less than ideal. (AR 23.) Thus, the ALJ’s reasons were
11    germane to P.S.S.’s lay observations of Plaintiff’s symptoms. See Vincent v. Heckler, 739
12    F.2d 1393, 1395 (9th Cir. 1984) (per curiam) (holding that lay witnesses who testified that the
13    claimant was impaired from a mental disorder and stroke were properly discounted without
14    discussion because it conflicted with the available medical evidence). Thus, reversal is not
15    warranted for this issue.
16
17    II.   The ALJ Did Not Reversibly Err In Assessing The Medical Opinions (Issue Two).
18
19          In Issue Two, Plaintiff contends that the ALJ did not properly assess the opinions of two
20    treating physicians, Dr. Hiltner and Dr. Daucette. (Joint Stip. at 17-20, 25-26.)
21
22          A.     Legal Standard.
23
24          There are three categories of physicians: treating physicians, examining physicians, and
25    nonexamining physicians. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). Treating
26    physician opinions should be given more weight than examining or nonexamining physician
27    opinions. Orn, 495 F.3d at 632. This is because a treating physician “is employed to cure and
28    has a greater opportunity to know and observe the patient as an individual.” Magallanes v.

                                                    13
     Case 2:19-cv-05991-KS Document 20 Filed 06/25/20 Page 14 of 23 Page ID #:1058




 1    Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (citation omitted). If the treating physician’s opinion
 2    is not contradicted by another doctor, it may be rejected only if the ALJ provides “clear and
 3    convincing reasons supported by substantial evidence in the record.” Orn, 495 F.3d at 632. If
 4    the treating physician’s opinion is contradicted by another doctor, it may be rejected only by
 5    “specific and legitimate reasons supported by substantial evidence in the record.” Id. Here,
 6    the treating physicians’ opinions were contradicted by the opinions of an examining physician
 7    (AR 456-61), non-examining state agency physicians (AR 179-81, 193-95), and a non-
 8    examining medical expert (AR 55-57). Thus, the ALJ could not reject the treating physicians’
 9    opinions unless she stated specific and legitimate reasons supported by substantial evidence in
10    the record.
11
12          B.      Dr. Hiltner.
13
14          Dr. Hiltner, a general practice physician, was Plaintiff’s treating physician from October
15    2002 (AR 590) until April 2017 (AR 907). In January 2015, Dr. Hiltner completed a
16    questionnaire about Plaintiff’s abilities. (AR 590-93.) In pertinent part, Dr. Hiltner wrote that,
17    because of A1AT deficiency (AR 590), Plaintiff was capable of less than sedentary work (AR
18    591), would need unscheduled breaks for thirty minutes every two hours (AR 592) and would
19    be absent from work more than four days per month (AR 593). The ALJ gave “little weight”
20    to Dr. Hiltner’s opinion:
21
22          [Dr. Hiltner’s] opinion is inconsistent with the opinions of multiple pulmonary
23          specialists: treating provider Dr. Bajwa, who stated that [Plaintiff’s] respiratory
24          impairments are either well controlled or clinically asymptomatic [AR 850, 883-
25          84]; the pulmonologists at Cedars-Sinai Medical Center, who concluded that
26          [Plaintiff’s] respiratory symptoms are not likely to be caused by his A1AT
27          deficiency [AR 952]; and impartial medical expert Dr. Maples, who testified that
28          the evidence was inconclusive as to the cause of [Plaintiff’s] respiratory

                                                     14
     Case 2:19-cv-05991-KS Document 20 Filed 06/25/20 Page 15 of 23 Page ID #:1059




 1          symptoms (Supplemental Hearing Audio). Because Dr. Hiltner’s opinion is
 2          inconsistent with the opinions of at least three experts in pulmonary medicine, I
 3          give it little weight.
 4
 5    (AR 23.)
 6
 7          An ALJ may reject a treating physician’s opinion because it is “unsupported by the
 8    record as whole or by objective medical findings.” See Batson v. Comm’r of Soc. Sec. Admin.,
 9    359 F.3d 1190, 1195 (9th Cir. 2004) (internal citations omitted); see also Tommasetti, 533
10    F.3d at 1041 (ALJ reasonably found that a treating physician’s questionnaire responses “were
11    inconsistent with the medical records”). Here, it was reasonable for the ALJ to conclude that
12    Dr. Hiltner’s opinion was inconsistent with the opinions of pulmonary specialists who found
13    that Plaintiff’s A1AT deficiency was not the likely source of Plaintiff’s alleged symptoms.
14    See Magallanes, 881 F.2d at 752 (ALJ gave specific and legitimate reasons to reject a treating
15    physician’s opinion that was inconsistent with the objective findings of several orthopedic
16    specialists and a neurosurgeon); Rebensdorf v. Berryhill, 773 F. App’x 874, 877 (9th Cir. 2019)
17    (ALJ gave specific and legitimate reasons to reject a treating family practitioner’s opinion that
18    was inconsistent with the opinion of an orthopedic specialist and with objective medical
19    evidence). Indeed, the specialists determined that Plaintiff’s A1AT deficiency was of a type
20    which clinically does not cause pulmonary or liver disease. (AR 818, 948, 952.)
21
22          Plaintiff contends that the ALJ should have discussed Dr. Hiltner’s opinion in light of
23    other factors, such as his extensive history of treating Plaintiff. (Joint Stip. at 18-19.) But the
24    ALJ did acknowledge Dr. Hiltner’s status as Plaintiff’s treating physician.             (AR 23.)
25    Moreover, the ALJ was not required to afford special weight to the length of Dr. Hiltner’s
26    treatment history in light of the ALJ’s actual reasoning for rejecting Dr. Hiltner’s opinion.
27    Given that the ALJ relied on objective medical evidence from pulmonary specialists who
28    found that Plaintiff’s A1AT deficiency, the entire basis of Dr. Hiltner’s opinion, was not the

                                                     15
     Case 2:19-cv-05991-KS Document 20 Filed 06/25/20 Page 16 of 23 Page ID #:1060




 1    likely source of Plaintiff’s symptoms, it made no difference that Dr. Hiltner had a lengthy
 2    treatment history. In sum, the ALJ stated a specific and legitimate reason based on substantial
 3    evidence to give little weight to Dr. Hiltner’s opinion.
 4
 5          C.       Dr. Daucette.
 6
 7          Dr. Daucette also was one of Plaintiff’s treating physicians. (AR 907.) In July 2017,
 8    Dr. Daucette completed a questionnaire on behalf of Plaintiff for a local housing program.
 9    (AR 411-13.) Dr. Daucette wrote that Plaintiff was an “individual with a disability” (AR 411)
10    who needed housing without carpeting because of severe breathing problems (AR 412, 413).
11
12          The ALJ gave “no weight” to Dr. Daucette’s “form opinion” because “[t]he criteria for
13    disability under Social Security laws and regulations are different from those of a local housing
14    authority.” (AR 23.) An ALJ must consider all medical opinions, even opinions that use
15    different disability criteria. See Desrosiers, 846 F.2d at 576. However, the ALJ’s assessment
16    here was not erroneous. Although an ALJ must consider all medical opinions, an ALJ is not
17    required to give any special consideration to an opinion that merely concludes a claimant is
18    disabled, without describing functional limitations. See McLeod v. Astrue, 640 F.3d 881, 884-
19    85 (9th Cir. 2011) (treating physician’s statement that a claimant was disabled, without
20    discussion of actual functioning, was legal question on an issue reserved to the Commissioner).
21    Dr. Daucette’s form opinion merely concluded that Plaintiff was disabled (AR 411), without
22    describing any limitations other than an unquantified breathing problem (AR 412-13). The
23    ALJ was not required to accept that conclusion. See Thomas v. Barnhart, 278 F.3d 947 (9th
24    Cir. 2002) (“The ALJ need not accept the opinion of any physician, including a treating
25    physician, if that opinion is brief, conclusory, and inadequately supported by clinical
26    findings.”).
27    //
28    //

                                                    16
     Case 2:19-cv-05991-KS Document 20 Filed 06/25/20 Page 17 of 23 Page ID #:1061




 1           Even assuming that the ALJ’s assessment of Dr. Daucette’s form opinion was erroneous,
 2    the error was harmless. The ALJ gave practical effect to the only limitation Dr. Daucette
 3    identified, Plaintiff’s need to avoid carpets because of a breathing problem, by limiting
 4    Plaintiff to a residual functional capacity with no more than occasional exposure to pulmonary
 5    irritants. (AR 19.) Thus, the ALJ’s assessment was not reversible error. See Turner v. Comm’r
 6    of Soc. Sec., 613 F.3d 1217, 1223 (9th Cir. 2010) (ALJ was not required to provide reasons for
 7    rejecting a physician’s report when the residual functional capacity incorporated the
 8    physician’s observations); Grammer v. Berryhill, 706 F. App’x 383, 384 (9th Cir. 2017)
 9    (“[A]ny error is harmless because the Residual Functional Capacity adequately accounts for
10    all the limitations contained in [the physician’s] opinion.”) (citing Stubbs-Danielson v. Astrue,
11    539 F.3d 1169, 1173-74 (9th Cir. 2008) (concluding that no reasoning is required to reject a
12    physician’s opinion when the RFC adequately accounts for all limitations)).
13
14    III.   The ALJ Did Not Reversibly Err By Failing To Consider Social Security Rulings
15           (Issue Three).
16
17           In Issue Three, Plaintiff claims that the ALJ erred by failing to consider three Social
18    Security Rulings (“SSRs”). (Joint Stip. at 26-28, 30.)
19
20           A.    Legal Standard.
21
22           “‘SSRs do not have the force of law’ but ‘represent the Commissioner’s interpretation
23    of the agency’s regulations.’” Ukolov v. Barnhart, 420 F.3d 1002, 1005 n.2 (9th Cir. 2005)
24    (quoting Holohan v. Massanari, 246 F.3d 1195, 1202 n.1 (9th Cir. 2001)). SSRs are binding
25    on adjudicators, including ALJs. See Orn, 495 F.3d at 636 (citing 67 Fed. Reg. 57859-02,
26    57860 (“Although Social Security Rulings do not have the same force and effect as the statute
27    or regulations, they are binding on all components of the Social Security Administration, . . .
28    and are to be relied upon as precedents in adjudicating cases.”).) An ALJ’s departure from

                                                    17
     Case 2:19-cv-05991-KS Document 20 Filed 06/25/20 Page 18 of 23 Page ID #:1062




 1    established procedures set out in an SSR is reversible legal error. See Bray v. Comm’r of Soc.
 2    Security Admin., 554 F.3d 1219, 1226 (9th Cir. 2009).
 3
 4          B.     SSR 16-4P.
 5
 6          Plaintiff contends that the ALJ did not consider SSR 16-4P, 2016 WL 1575064 (“Using
 7    Genetic Test Results To Evaluate Disability”). (Joint Stip. at 26.) In pertinent part, the ruling
 8    states that an adjudicator “will consider all medical evidence, including genetic test results,
 9    when evaluating a claim for disability benefits.” SSR 16-4P, 2016 WL 1575064, at *2.
10    According to Plaintiff, SSR 16-4P was relevant here because of “objective medical evidence
11    underlying [Plaintiff’s] subjective symptoms.” (Joint Stip. at 26.)
12
13          The ALJ did not fail to comply with the ruling in assessing Plaintiff’s genetic disorder.
14    The ALJ accepted Plaintiff’s objective medical evidence of his genetic disorder (i.e., his A1AT
15    deficiency) as proof of a medically determinable impairment that could reasonably be expected
16    to cause his alleged subjective symptoms. (AR 22.) Subsequently, however, the ALJ found
17    that the “intensity, persistence, and limiting effects of his symptoms” from that genetic
18    disorder and other conditions were not as significant as Plaintiff alleged. (Id.) In making that
19    finding, the ALJ relied on clear and convincing reasons supported by substantial evidence
20    from the record as a whole, as discussed above. The ALJ’s analysis was consistent with SSR
21    16-4P’s established procedure. See SSR 16-4P, 2016 WL 1575064, at *8 (commenting that
22    “[g]enetic tests generally do not provide information about the degree of functional limitation”
23    so adjudicators will draw from the record as a whole to make that determination).
24
25          C.     SSR 14-3P.
26
27          Plaintiff contends that the ALJ did not consider SSR 14-3P, 2014 WL 2472009
28    (“Evaluating Endocrine Disorders Other Than Diabetes Mellitus”). (Joint Stip. at 26-27.) The

                                                    18
     Case 2:19-cv-05991-KS Document 20 Filed 06/25/20 Page 19 of 23 Page ID #:1063




 1    ruling gives information and guidance to adjudicators who evaluate endocrine disorders that
 2    include, as relevant here, hypothyroidism. See SSR 14-3P, 2014 WL 2472009, at *3. The
 3    ruling specifically states that “[s]ome of the symptoms and signs of hypothyroidism include
 4    weakness or fatigue, dry or coarse skin, slow or depressed speech, and adverse mental
 5    changes.” Id. According to Plaintiff, the ALJ failed to consider that Plaintiff’s hypothyroidism
 6    was a source of his fatigue and mental health issues. (Joint Stip. at 27.)
 7
 8             The ALJ properly considered Plaintiff’s hypothyroidism. In the first place, the ALJ
 9    found that hypothyroidism was one of Plaintiff’s medically determinable impairments (AR
10    18) and that such impairments could reasonably be expected to cause Plaintiff’s alleged
11    symptoms (AR 20). But the ALJ then discounted Plaintiff’s subjective allegations based on
12    those impairments for clear and convincing reasons based on substantial evidence, as discussed
13    above. This was permitted by SSR 14-3P, which did not require that, simply because Plaintiff
14    had hypothyroidism, the ALJ was required to credit Plaintiff’s subjective allegations of fatigue
15    and mental limitations.
16
17             Rather, the ALJ permissibly found that Plaintiff’s pain and fatigue were not irreversible,
18    based on evidence of Plaintiff’s improvements during physical therapy. (AR 21 (citing AR
19    671).)        Moreover, the ALJ noted that the evidence of Plaintiff’s limitations from
20    hypothyroidism was limited: Plaintiff’s physicians increased his dosage of levothyroxine, but
21    they otherwise “have not remarked about the prognosis of [Plaintiff’s] hypothyroidism.” (AR
22    20 (citing AR 469, 928).) Given this evidence, the ALJ did not fail to comply with SSR 14-
23    3P by declining to credit Plaintiff’s subjective allegations about his hypothyroidism.
24
25             D.      SSR 11-2P.
26
27             Finally, Plaintiff contends that the ALJ did not consider SSR 11-2P, 2011 WL 4055665
28    (“Documenting and Evaluating Disability In Young Adults”). (Joint Stip. at 27.) In pertinent

                                                       19
     Case 2:19-cv-05991-KS Document 20 Filed 06/25/20 Page 20 of 23 Page ID #:1064




 1    part, the ruling states that, for disability determinations for claimants between the ages of 18
 2    to approximately 25, an adjudicator will account for evidence from “other sources” (i.e., lay
 3    witnesses) and evidence of the claimant’s educational background. See SSR 11-2P, 2011 WL
 4    4055665, at *4, *6-*7. According to Plaintiff, the “other source” testimony and evidence of
 5    his difficulty with school attendance were not properly considered, as the ruling required.
 6    (Joint Stip. at 26-27.)
 7
 8          The ALJ properly considered the evidence relevant to Plaintiff’s young age. First, the
 9    ALJ properly considered the “other source” testimony (i.e., the testimony of Plaintiff’s
10    mother), by stating specific, germane reasons to give it minimal weight, as discussed above.
11    Second, although Plaintiff testified that attendance was a problem for him, and cited the fact
12    that he “missed a lot of school” due to his health issues (AR 82), the ALJ properly discounted
13    his testimony for clear and convincing reasons based on substantial evidence, as discussed
14    above. Moreover, nothing in the record suggested that Plaintiff’s school attendance problems
15    were the type of serious educational difficulties contemplated by the ruling. See SSR 11-2P,
16    2011 WL 4055665, at *6-*7 (discussing evidence of educational background in the context of
17    special education and Individualized Education Programs). Thus, the ALJ did not fail to
18    comply with SSR 11-2P.
19
20    IV.   The ALJ Did Not Reversibly Err By Failing To Develop The Record (Issue Four).
21
22          In Issue Four, Plaintiff claims that the ALJ failed to develop the record by failing to
23    obtain the file from Plaintiff’s prior award of disability benefits. (Joint Stip. at 30-31, 33.)
24
25          A.      Legal Standard.
26
27          It generally is the claimant’s responsibility to furnish evidence to support a claim of
28    disability. See Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999); 20 C.F.R. § 416.912(a)

                                                     20
     Case 2:19-cv-05991-KS Document 20 Filed 06/25/20 Page 21 of 23 Page ID #:1065




 1    (2015). But “the ALJ shares the burden at each step” of the Commissioner’s five-step
 2    evaluation, which includes an “affirmative duty” to help the claimant develop the record. See
 3    Tackett v. Apfel, 180 F.3d 1094, 1098 n.3 (9th Cir. 1999). An ALJ has a special duty to fully
 4    and fairly develop the record to assure that the claimant’s interests are considered, even when
 5    the claimant is represented by counsel. See Brown v. Heckler, 713 F.2d 441, 443 (9th Cir.
 6    1983). “Ambiguous evidence, or the ALJ’s own finding that the record is inadequate to allow
 7    for proper evaluation of the evidence, triggers the ALJ’s duty to conduct an appropriate
 8    inquiry.” Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001) (citation and internal
 9    quotation marks omitted); see also Widmark v. Barnhart, 454 F.3d 1063, 1069 (9th Cir. 2006)
10    (stating that an ALJ has a duty to fill a “perceived gap” in the record). “A specific finding of
11    ambiguity or inadequacy of the record [by the ALJ] is not necessary to trigger this duty to
12    inquire, where the record establishes ambiguity or inadequacy.” McLeod, 640 F.3d at 885.
13
14            B.    Analysis.
15
16            As noted, Plaintiff was awarded benefits in 2003 (when he was seven years old) based
17    on the medically determinable impairment of splenomegaly. (AR 160, 162.) On July 29,
18    2016, a prior ALJ issued a decision finding that Plaintiff was no longer disabled as of May 1,
19    2014.     (AR 160-67.)    On August 8, 2016, Plaintiff protectively filed the current SSI
20    application. (AR 15, 173, 185.) Plaintiff contends that the ALJ for the current application
21    erred by failing to obtain Plaintiff’s prior favorable decision from 2003 and the related medical
22    records, which would have produced critical information, particularly about his genetic
23    disorder. (Joint Stip. at 31.)
24
25            Plaintiff relies on two publications. First, Plaintiff cites the Hearings, Appeals, and
26    Litigation Law Manual (“HALLEX”) I-2-6-58(A), which states in pertinent part that an ALJ
27    “will generally admit into the record any evidence that he or she determines is material to the
28    issues in the case.” (Joint Stip. at 31.) Second, Plaintiff cites Program Operations Manual

                                                    21
     Case 2:19-cv-05991-KS Document 20 Filed 06/25/20 Page 22 of 23 Page ID #:1066




 1    System (“POMS”) DI 81020.030, which states in pertinent part that “[e]vidence from a
 2    previously processed case may have adjudicative significance to the evaluation and
 3    determination of the current case.” These publications, however, are not binding on ALJs and
 4    are not legally enforceable by federal courts. See Lockwood v. Comm’r Soc. Sec. Admin., 616
 5    F.3d 1068, 1073 (9th Cir. 2010) (“Like HALLEX, POMS constitutes an agency interpretation
 6    that does not impose judicially enforceable duties on either this court or the ALJ.”) (citing
 7    Lowry v. Barnhart, 329 F.3d 1019, 1023 (9th Cir. 2003) (“We have previously considered both
 8    publications and concluded that neither imposes judicially enforceable duties.”)).
 9
10          Moreover, the ALJ did not err in the broader sense of her duty to develop the record.
11    Under the governing regulation, the ALJ was required to develop Plaintiff’s medical history
12    only for the twelve months preceding August 2016, the month in which Plaintiff protectively
13    filed the current application, “unless there [was] a reason to believe that development of an
14    earlier period [was] necessary.” See 20 C.F.R. § 416.912(d) (2015). The ALJ complied with
15    the regulation by developing the current record with evidence dating back to January 2015.
16    (AR 706.) The current record did not suggest a reason to believe that development of an earlier
17    period was necessary. In the first place, any connection between the current record and the
18    prior case file was tenuous because the Commissioner determined in the interim that Plaintiff
19    was no longer disabled as of May 1, 2014 (AR 160-67), and that determination was final.
20    Moreover, Plaintiff’s counsel could have requested the issuance of a subpoena for Plaintiff’s
21    prior case file, see 20 C.F.R. § 416.1450(d)(2) (2013), but did not do so. Finally, Plaintiff’s
22    primary reason for why the prior case file was necessary, his genetic disorder (Joint Stip. at
23    31), was sufficiently developed and explained in the current record, which shows that a genetic
24    disorder was not the likely cause of his symptoms (AR 948, 952).
25
26          For these reasons, the ALJ did not err by failing to obtain, on her own motion, Plaintiff’s
27    prior case file relating to his prior disability award. See Wagner v. Colvin, 2015 WL 2089402,
28    at *2-*3 (W.D. Wash. May 5, 2015) (holding that an ALJ had no duty to develop the record

                                                    22
     Case 2:19-cv-05991-KS Document 20 Filed 06/25/20 Page 23 of 23 Page ID #:1067




 1    with evidence supporting a claimant’s prior award of disability benefits, for similar reasons);
 2    Castelblanco v. Colvin, 2014 WL 3964950, at *5-*7 (N.D. Cal. Aug. 13, 2014) (same); Aker
 3    v. Astrue, 2012 WL 1605103, at *4 (C.D. Cal. May 8, 2012) (same); see also DeChirico v.
 4    Callahan, 134 F.3d 1177, 1184 (2d Cir. 1998) (“But because [the claimant] was represented
 5    by counsel, because the fact of his impairment was not in dispute, and because counsel offered
 6    no other reasons that the ten-year old file might be relevant, we cannot say that the ALJ abused
 7    his discretion in failing to subpoena it on his own initiative.”) (emphasis in original).
 8
 9                                            CONCLUSION
10
11          For the reasons stated above, the Court finds that the Commissioner’s decision is
12    supported by substantial evidence and free from material legal error. Neither reversal of the
13    ALJ’s decision nor remand is warranted.
14
15          Accordingly, IT IS ORDERED that Judgment shall be entered affirming the decision of
16    the Commissioner of the Social Security Administration.
17
18          IT IS FURTHER ORDERED that the Clerk of the Court shall serve copies of this
19    Memorandum Opinion and Order and the Judgment on counsel for Plaintiff and for Defendant.
20
21          LET JUDGMENT BE ENTERED ACCORDINGLY.
22
23    DATE: June 25, 2020
24
25                                                        ____________________________________
26                                                                KAREN L. STEVENSON
                                                          UNITED STATES MAGISTRATE JUDGE
27
28

                                                     23
